1

2

3

4

5

6                                       UNITED STATES DISTRICT COURT

7                                  CENTRAL DISTRICT OF CALIFORNIA

8

9    BENITO BAUTISTA,                             )   Case No. CV 18-10686 FMO (GJSx)
                                                  )
10                         Plaintiff,             )
                                                  )
11                 v.                             )   ORDER DISMISSING ACTION WITHOUT
                                                  )   PREJUDICE
12   NOYON INC., et al.,                          )
                                                  )
13                         Defendants.            )
                                                  )
14

15          On May 8, 2019, after the Clerk entered default as to the sole remaining defendant, West

16   Third Street Group, LLC (“West”), the court issued an Order requiring plaintiff to file a motion for

17   default judgment as to West no later than May 22, 2019. (See Dkt. 22, Court’s Order of may 8,

18   2019). Plaintiff was advised that “failure to file [his] motion for default judgment by the deadline

19   . . . may result in the . . . action against defendant being dismissed for failure to prosecute and/or

20   failure to comply with a court order. See Fed. R. Civ. P. 41(b); Link v. Wabash R. Co., 370 U.S.

21   626, 629-30, 82 S.Ct. 1386, 1388 (1962).” (Dkt. 22, Court’s Order of May 8, 2019). As of the filing

22   date of this Order, no motion for default judgment has been filed. (See, generally, Dkt.).

23   Accordingly, IT IS ORDERED that the above-captioned case is dismissed, without prejudice, for

24   lack of prosecution and failure to comply with an order of the court. See Fed. R. Civ. P. 41(b).

25   Dated this 28th day of May, 2019.

26

27                                                                          /s/
                                                                    Fernando M. Olguin
28                                                               United States District Judge
